Quillian, Judge.
The appellant corporation filed a plea to the jurisdiction contending that it did not have an agent and place of business in Georgia. After a trial before the trial judge he denied the plea. An appeal was filed and the case is here for review. Held:
Service was perfected upon the appellant corporation by serving Ralph Edwards as an agent of the appellant. There was evidence that Edwards takes orders and sends them to the appellant who ships the goods and bills the purchaser direct; Edwards uses his home as his office; the appellant furnishes Edwards with business stationery which shows Edwards as "District Manager” and his phone number and address on the letterhead; the appellant also sends a publication to its customers which lists Edwards as "District Manager for Atlanta, Georgia”; *316the appellant has the authority to terminate Edwards’ employment if he did not perform to the appellant’s satisfaction. This together with other evidence was sufficient to support the trial judge’s denial of the plea to the jurisdiction.
Submitted January 9, 1975
Decided February 26, 1975
Rehearing denied March 18, 1975
Claude E. Hambrick, for appellant.
John R. Grimes, for appellee.

Judgment affirmed.


Pannell, P. J., and Clark, J., concur.